In a proceeding pursuant to Family Court Act article 4, the wife appeals from an order of the Family Court, Suffolk County (Simeone, J), dated April 28, 2005, which denied her objections to an order of the same court (Livrieri, S.M.), dated January 4, 2005, granting, after a hearing, the husband’s petition to vacate his child support obligation and for a downward modification of his maintenance obligation.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the wife’s objections to the order dated January 4, 2005. The husband demonstrated that a substantial change in circumstances warranted the vacatur of his child support obligation and the downward modification of his maintenance obligation, specifically, the transfer of residential custody of the children to him and the wife’s increased earning potential (see Domestic Relations Law § 236 [B] [9] [b]; Manno v Manno, 224 AD2d 395 [1996]; Harkavy v Harkavy, 167 AD2d 510 [1990]).
The wife’s remaining contentions are without merit. Schmidt, J.P., Adams, Santucci and Skelos, JJ., concur.